DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The intended meaning is not clear “lies only adjacent” or “only lies adjacent” and the examiner is interpreting adjacent as close or near, as defined by Merriem Webster.  
If the intended meaning was instead that the respective elements were directly radially outward of the the recited parts (such as in Fig 3c), such a relationship was not required.  

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recited invention of claim 1 already comprises a suction conduit comprising of 
For examination purposes and in the interest in compact prosecution, the recited features of claim 19 will be interpreted as corresponding to the analogous elements recited in claim 1

Claims 15-17 recites the limitations “the outer mount" or “the inner mount”.  There is insufficient antecedent basis for this limitation in the claims.
Regarding Claim 15, the limitations states “the outer mount” but fails to disclose an outer mount in preceding claims.  It would appear to the examiner that Claim 15 would properly depend upon Claim 13 which would provide proper antecedent support.

Regarding Claim 16, the limitations states “the inner mount” but fails to disclose an outer mount in preceding claims.  It would appear to the examiner that Claim 16 would properly depend upon Claim 13 which would provide proper antecedent support.

Regarding Claim 17, the limitations states “the outer mount” but fails to disclose an outer mount in preceding claims.  It would appear to the examiner that Claim 15 would properly depend upon Claim 13 which would provide proper antecedent support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umezawa (JP2003047577A) in view of Planck (8,252,441).
Regarding Claim 1, Umezawa teaches a vacuum cleaner (Fig. 1) comprising: 
a nozzle (Ref. 5, [0012], Fig. 1) having 
an electric motor (Ref. 49, [0025], Fig. 7), and 
a cleaning device (Ref. 48, [0025], Fig. 7) driven by the motor; 
a suction unit (Ref. 1, [0010], Fig. 10) having 
an electric fan (Ref. 71, Fig. 10, [0030]) for drawing in air [0030]; 
a collector (Ref. 74, Fig. 10, [0030]) for separating dust from the aspirated air; 
a suction conduit (Ref. 2, Fig. 1, [0009]) extending between the nozzle and the suction unit so the electric fan draws air and dust in through the nozzle, pulls it through the conduit, and separates the dust from the air in the collector [0030], the conduit comprising 
a rigid pipe (Ref. 4, Fig. 2, [0012]) having an outer end connected to the nozzle (See Fig. 6 annotated below) and an opposite inner end (See annotated figure 6 below); and 
a power unit (See annotated figure 6 below) having 
a housing (Ref. 19 & 14, Fig. 16, [0043 & 0025])  mounted on the pipe (both the housings referenced are mounted on the pipe as shown in figure 6), and 
a control (Ref. 3, Fig. 7, [0031]) contained in the housing and operating the electric motor of the nozzle from the battery ([0031], Umezawa explains how the control unit (3) transmits a signal to the motor (49) in the nozzle (5)).  


    PNG
    media_image1.png
    499
    435
    media_image1.png
    Greyscale

Regarding Claim 2, Umezawa as modified teaches the limitations of claim 1, as described above, and Planck further teaches wherein the battery has a plurality of cells (Ref. 120, Fig. 1A shows multiple battery cells (27)).  

Regarding Claim 3, Umezawa as modified teaches the limitations of claim 1, as described above and Planck further teaches wherein the battery has a plurality of cells (Ref. 120, Fig. 1A shows multiple battery cells) each comprising a relatively thick first lithium-ion unit snugly fittable in the housing (Fig. 1A shows the batteries as snug in the housing (19)), or
a second lithium-ion unit thinner (Ref. 120) than the first unit and a spacer body (Ref. 132, Fig. 1A-1C) together snugly fittable in the housing (Col.4, Line 53-56 teaches that the concept of using spacers to accommodate various size batteries within a housing). Planck further teaches the battery system is designed to be configured to accommodate different battery sizes to fit within the housing (Col. 6, Line 20-25).  Planck teaches the benefit thereof to allow the use of more advanced battery cell technologies while saving expenses associated without redesigning the housing (col. 3, Line 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the battery, as taught by Umezawa, with the battery and spacers, as taught by Planck, to increase usability and functionality by allowing the housing to accommodate different battery sizes.  

Regarding Claim 4, Umezawa as modified as modified teaches the limitations of claim 1, as described above and further teaches wherein the battery has a plurality of cells (Ref. 120, Fig. 1A shows multiple battery cells) each comprising: 

a second lithium-ion unit thinner than the first lithium-ion unit and a single spacer body  (Ref. 132 Fig. 1A-C) together snugly fittable in the housing (Col.4, Line 53-56 teaches that the concept of using spacers to accommodate various size batteries within a housing and the spacer element (132) can be used alone or in combination to ensure the units are snug in the housing), or 
a third lithium-ion unit thicker than the second lithium-ion unit and sandwiched between a pair of spacer bodies together snugly fittable in the housing (Col.4, Line 53-56 teaches that the concept of using spacers to accommodate various size batteries within a housing).  
Planck further teaches the battery system is designed to be configured to accommodate different battery sizes to fit within the housing (Col. 6, Line 20-25).  Planck teaches the benefit thereof to allow the use of more advanced battery cell technologies while saving expenses associated without redesigning the housing (col. 3, Line 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the battery, as taught by Umezawa, with the battery and spacers, as taught by Planck, to increase usability and functionality by allowing the housing to accommodate different battery sizes.  

Regarding Claim 5, Umezawa as modified teaches the limitations of claim 1, as described above, and Umezawa further teaches wherein the pipe and the housing fit complementarily together (figure 6 shows the housing (19&14) fitting together at the respective upper and lower portions).  

Regarding Claim 6, Umezawa as modified teaches the limitations of claim 5, as described above, and Umezawa further teaches wherein the pipe has a part-cylindrical convex outer surface (as shown in figure 1 the pipe can be seen as cylindrical based upon the disclosed drawings) and the housing has a complementary part-cylindrical in surface contact with the outer surface (As seen in figure 7 and 5 the housing (14 &19) are part cylindrical to contact the outer surface of the pipe).  

Regarding Claim 18, Umezawa as modified teaches the limitations of claim 1, as described above, and Umezawa further teaches wherein the conduit further comprises a flexible hose (Ref. 2, Fig. 1 and 2 shows the hose (2) to be in different positions thereby being flexible) connected between the inner end and the suction unit and opening into the collector (Fig. 1 shows the conduit to be between the inner end of the pipe (4) and the collector (1)).  

Regarding Claim 19, Umezawa as modified teaches the limitations of claim 1, as described above, and further teaches a suction pipe (Ref. 4, Fig. 2, [0012]) with an electrical power unit (See annotated figure 6 below) fixed thereon for a vacuum cleaner (Fig. 1) according to claim 1, the electrical power unit comprising 
a housing (upper housing portion 14, lower housing portion 19, Fig. 6, [0043 & 0025], )  connected to the suction pipe (both the housings referenced are mounted on the pipe as shown in figure 6), 
a controller (Ref. 3, Fig. 7, [0031]) in the housing, and 
at least one electrical storage cell (Ref. 27, Fig. 6, [0022]) connected to the controller and controlled thereby ([0031], Umezawa explains how the control unit (3) transmits a signal to the motor (49) in the nozzle (5)), 
. 


Claims 7-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Umezawa in vie of Planck as applied to claims 1-6, 18 and 19 above, and further in view of Zhang (2019/0029485).
Regarding Claim 7, Umezawa as modified teaches the limitations of claim 6, as described above, but the cited embodiment (Umezawa Fig. 1) fails to disclose the telescoping cylindrical inner and outer tubular sections.  Zhang teaches a telescopic tube for a vacuum with a nozzle and can be considered analogous art because the structure of Zhang is generally consistent with the claimed invention.  Zhang teaches wherein the pipe has a cylindrically tubular outer section (figure 1 annotated below) and a cylindrically tubular inner section (figure 1 annotated below) telescoped with the outer section, the housing being fitted to the outer section.   

    PNG
    media_image2.png
    543
    384
    media_image2.png
    Greyscale

 Regarding Claim 8, Umezawa as modified teaches the limitations of claim 7, as described above, and Zhang further teaches wherein the outer section has a large-diameter part (see annotated figure 3 below) and a small-diameter part (See annotated figure 3 below) of smaller diameter than the large-diameter part, the small- diameter part making up at least 75% of a longitudinal length of the outer section (As shown in figure 3 the smaller diameter part of the outer section (17A) makes up at a majority of the longitudinal length but does not explicitly teach 75%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rigid pipe, as taught by Umezawa, with the telescopic tube, as taught by Zhang, to configure the device based on intended use and particular application, applying basic engineering principles, including configurations in which the small diameter part to make up at least 75% of the longitudinal length. 

    PNG
    media_image3.png
    483
    424
    media_image3.png
    Greyscale

Regarding Claim 9, Umezawa as modified teaches the limitations of claim 8, as described above, and Zhang further teaches a latch (Ref. 32, Fig. 3, [0033,0045]) releasably securing the sections against relative longitudinal movement.  

Regarding Claim 10, Umezawa as modified teaches the limitations of claim 7, as described above, and Umezawa further teaches wherein the housing fits with both parts of the outer section (“fits” is being interpreted as connected directly or indirectly while in the broadest interpretation, figure 1 shows the housing (19 & 14) being connected in the broadest interpretation to the pipe (4)).  
Umezawa fails to explicitly teach a step between the parts.  Zhang further teaches  the outer section being formed with a step between the parts (“a step” has a broadest interpretation of the point between a change in diameter, as seen in annotated figure 3).  

Regarding Claim 11, Umezawa as modified teaches the limitations of claim 8, as described above, and Umezawa further teaches wherein the battery in the housing lies only adjacent the small-diameter part of the pipe (interpreting adjacent as near as described above, Fig. 6 shows the battery is near the small diameter of the pipe) and the controller only lies adjacent the large- diameter part  (interpreting adjacent as near as described above, Fig. 6 shows the controller (3) is near the large diameter part), as best understood by examiner.

Regarding Claim 12, Umezawa as modified teaches the limitations of claim 8, as described above, and Umezawa further teaches wherein the housing has an outer end (See annotated fig. 6 below) on an outer end of the outer section and an inner end (See annotated fig. 6 below) on an inner end of the outer section, the housing being connected to the outer section only at the 


    PNG
    media_image4.png
    499
    346
    media_image4.png
    Greyscale


Regarding Claim 15, Umezawa as modified teaches the limitations of claim 12, as described above, and Zhang further teaches wherein the outer mount (Ref. 322, Fig. 4&5, [0047]) is fastened to the suction pipe by an inner fastener (Ref. 320, Fig. 4&5, [0047]) that is concealed and/or secured by the housing held at the outer mount (Fig. 3).   

Regarding Claim 16, Umezawa as modified teaches the limitations of claim 12, as described above, and Zhang further teaches wherein the telescoping sections are held by the inner mount (Ref. 320, fig. 4&5, [0047], Zhang describes a locking mechanism to help keep the telescoping sections in place) to the outer tube section (Fig. 4&5).   

Regarding Claim 17, Umezawa as modified teaches the limitations of claim 12, as described above, and Zhang further teaches wherein the outer mount (Ref. 322, Fig. 4&5, [0047]) fits longitudinally onto the suction pipe in the axial direction and is locked in place thereon by an inner fastener (Ref. 320, Fig. 4&5, [0047], figure 5 shows outer mount is longitudinally onto the suction pipe in the axial direction).   

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Umezawa as modified, the closest prior art of record, discloses the limitations of the claim as described in the rejection of claims 1-12 and 15-19 above, but Umezawa as modified, alone or in combination does not teach, suggest, or make obvious an outer mount secured to the housing and through which the outer end of the outer section projects, and an inner mount the secured to the housing and through which the inner end of the outer section projects.  There is a failure to teach, suggest, or make obvious the limitations described in combination with the recited features.
Claim 14 would be allowable due to being dependent upon Claim 13.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geurden (2021/0244251), Fard Rahmani (2018/0242802), Kim (2016/0058255), Andrup (2007/0180648), and Brown (3,226,758) each teach a vacuum cleaning device with tubes, batteries, and motors that are generally consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723